DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18, which depends from claim 1, comprise compounds where at least one Ar1-Ar4 is not a heteroaryl group comprising a nitrogen atom, and claim 1 requires this limitation.  Claim 18 does not further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi et al. (US 2011/0240983) (hereafter “Sekiguchi”) in view of Bae et al. (WO 2013/009095) (hereafter “Bae”), where is a machine translation is used as an English equivalent, and Oyamada et al. (US 2008/0105865) (hereafter “Oyamada”).
Regarding claims 1-18, Sekiguchi teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraphs [0131]-[0141]). Sekiguchi teaches that the light emitting layer comprise can comprise the following compound, 
    PNG
    media_image1.png
    185
    271
    media_image1.png
    Greyscale
 (paragraph [0028]). 
Sekiguchi does not teach or make obvious where one at least one of the phenyl groups is heteroaryl group comprising a nitrogen atom.
Bae teaches pyridine groups can be substitute groups for phenyl groups when attached to a core triazine group (see the compounds on pages 7-60 of the WO document). Bae teaches that the compound with the pyridine or phenyl groups act in a similar manner when used in electroluminescent devices (see table 1 of the WO document).
Oyamada teaches pyrene compounds can be substituted with multiple heteroaryl groups comprising nitrogen atoms and not just phenyl groups and the compounds can 
It would have been obvious the one of ordinary skill in the art at the time the invention was effectively filed to substitute the phenyl groups in the compound of Sekiguchi for pyridine groups to arrive at 
    PNG
    media_image2.png
    170
    228
    media_image2.png
    Greyscale
. The substitution would have been one known substituent on triazine compounds for another. One of ordinary skill in the art would expect the compounds to act in a similar manner when used in electroluminescent devices. Bae teaches that the pyridine groups can be substituents for the phenyl groups and Oyamada teaches that pyrene compounds can be comprising heteroaryl groups as substituents and the pyrene compounds can be used for the same purpose in electroluminescent devices. The applicant’s claimed energy levels would naturally flow from the combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kitamura et al. (US 2014/0203252) teaches pyrene compounds with triazine substituents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759